In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐4179 
MILAN JAMES BROWN, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

THOMAS J. DART and COOK COUNTY, ILLINOIS, 
                                     Defendants‐Appellees. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 15 C 11835 — Edmond E. Chang, Judge. 
                                  ____________________ 

   ARGUED SEPTEMBER 20, 2017 — DECIDED DECEMBER 5, 2017 
                 ____________________ 

   Before  MANION  and  KANNE,  Circuit  Judges,  and  MILLER, 
District Judge. 
    KANNE, Circuit Judge.  On July 19, 2013, Milan Brown was 
sentenced to 300 days’ imprisonment for violating the terms 
of his probation. At the sentencing hearing, the Illinois circuit 

                                                 
 The Honorable Robert L. Miller, Jr., United States District Court for the 

Northern District of Indiana, sitting by designation. 
2                                                    No. 16‐4179 

court specifically stated that Brown should be released in Sep‐
tember 2013, after accounting for good‐time credit. However, 
in August 2013, staff at the Cook County Jail informed Brown 
that he would not be released until March. On September 10, 
2013, Brown filed a petition for a writ of habeas corpus in state 
court seeking to remedy the error, but staff at the jail allegedly 
failed to transport him to court on multiple occasions.  
     On December 16, 2013, the petition was finally heard. The 
Illinois circuit court determined Brown should have been re‐
leased  in  September  and  immediately  released  him  on  a 
$50,000  bond.  On  January  17,  2014,  the  court  released  the 
bond.  
    On December 30, 2015, Brown filed a § 1983 complaint in 
federal court against Sheriff Thomas Dart and Cook County 
alleging  violations  of  the  Fourth  and  Eighth  Amendments 
based  on  false  imprisonment  and  inhumane  conditions. 
Brown also alleged a violation of Illinois state law based on 
false imprisonment. The defendants moved for judgment on 
the pleadings on the basis that all of Brown’s claims were time 
barred. The district court entered judgment on the pleadings 
in favor of the defendants. On appeal, Brown challenges only 
the conclusion that his § 1983 false imprisonment claim was 
not timely filed. Because the county and Sheriff Dart released 
Brown  from  prison  more  than  two  years before  he  filed  his 
claim, the district court’s judgment will be affirmed. 
                          I. ANALYSIS 
    The parties agree that Brown was to be released from the 
Cook County Jail on September 12, 2013, and that he was not 
in fact released from the jail until December 16, 2013. The only 
issue before this court is whether Brown’s § 1983 claim of false 
No. 16‐4179                                                           3

imprisonment was timely filed. We review the district court’s 
judgment on the pleadings de novo, accept all well pleaded al‐
legations  as  true,  and  construe  all  alleged  facts  in  the  light 
most favorable to Brown, the non‐moving party. Hayes v. City 
of Chicago, 670 F.3d 810, 813 (7th Cir. 2012). 
    The statute of limitations to bring a claim under 42 U.S.C. 
§ 1983 is determined by state law. Wallace v. Kato, 549 U.S 384, 
387  (2007).  Under  Illinois  law,  a  plaintiff  has  two  years  to 
bring a § 1983 claim. 735 ILCS 5/13‐202; Gekas v. Vasiliades, 814 
F.3d  890,  894  (7th  Cir.  2016).  The  date  a  cause  of  action  ac‐
crues, however, is determined by federal law. Gekas, 814 F.3d 
at 894.  
    In Wallace v. Kato, the Supreme Court held that the statute 
of limitations for a false imprisonment claim begins when the 
false  imprisonment  ends.  549  U.S.  at  389.  Brown’s  alleged 
false imprisonment ended when the court released him from 
the jail. To the extent Brown’s liberties were restricted while 
he was released on bond, the court, not the sheriff’s depart‐
ment,  was  responsible  for  those  restrictions.  Thus,  Brown’s 
claim  against  the  sheriff  and  the  county  accrued—and  the 
two‐year  statute  of  limitations  began  to  run—on  December 
16, 2013. Brown’s petition, filed two weeks beyond the statute 
of limitations, was untimely.  
   Neither of Brown’s arguments to the contrary are convinc‐
ing.  Brown  offers  two  reasons  for  why  January  17,  2014, 
should be considered the day the false imprisonment ended 
and his claim accrued.  
   First,  Brown  claims  that  the  time  he  spent  released  on 
bond was a continuation of the false imprisonment. Brown al‐
leges that, as a condition of the bond, he was not allowed to 
4                                                        No. 16‐4179 

leave Illinois  or exercise his Second Amendment  right.  This 
court has broadly commented that confining someone to one 
state could in some contexts be considered imprisonment, but 
“imprisonment” is defined more narrowly in the context of a 
constitutional deprivation. Albright v. Oliver, 975 F.2d 343, 346 
(7th Cir. 1992). False imprisonment, for purposes of a § 1983 
claim, is defined as detention without legal process. Wallace, 
549 U.S. at 389. Brown does not claim he was detained with‐
out  legal  process  after  December  16,  2013.  Once  he  was  re‐
leased from the jail, the only restraints on his liberty were im‐
posed by the court pursuant to legal process. Brown does not 
challenge the court’s authority to order him released on bond. 
Therefore, the time Brown spent released on bond was not a 
continuation of the alleged false imprisonment. 
     Second, Brown argues that his claim could not accrue until 
the court had corrected his release date. In Heck v. Humphrey, 
the Supreme Court addressed whether a plaintiff could file a 
§ 1983 claim for malicious prosecution before his conviction 
had been vacated. 512 U.S. 477 (1994). The Court addressed 
the concern that “‘permit[ting] a convicted criminal defend‐
ant to proceed with a malicious prosecution claim would per‐
mit a collateral attack on the conviction through the vehicle of 
a civil suit.’” Id. at 485 (citation omitted). Thus, the Court held 
that, “in order to recover damages for allegedly unconstitu‐
tional … imprisonment, or for other harm caused by actions 
whose  unlawfulness  would  render  a  conviction  or  sentence 
invalid, a § 1983 plaintiff must prove that the … sentence has 
been reversed on direct appeal” or otherwise invalidated. Id. 
at 486–87. Brown argues that he was bound by Heck to wait 
until the district court resentenced him on January 17, 2014, 
to  file  a  claim.  But  Brown  is  not  alleging  that  his  sentence 
should  be  invalidated.  He  did  not  need  to  obtain  any  other 
No. 16‐4179                                                     5

judgment  in  order  to  prove  his  false  imprisonment  claim. 
Thus, Heck does not apply. 
                       II. CONCLUSION 
    Without doubt, Milan Brown should have been released 
from the Cook County Jail months before he was actually re‐
leased. The allegations that jail staff failed to transport Brown 
to court for a timely hearing on his habeas corpus petition are 
deeply  troubling.  Unfortunately,  however,  Brown  failed  to 
file a timely claim for damages resulting from the failure to 
release  him  on  time.  Therefore,  we  AFFIRM  the  district 
court’s grant of judgment on the pleadings in favor of the de‐
fendants.